Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2.	Claims 28-31 recite a number of limitations that use the word “means” and the function of that means. Claims 28 and 29 recite the components of the apparatus at the user equipment. The means for receiving specific data content will include antennas and front end units that will carry out the functions of receiving RF signals in a wireless communication environment. PMI determination is discussed in paragraphs 0080-0084. Means for determining a restricted beam set is recited in paragraphs 0090-0092 and discuss the recovery of received CSR and taking this information to output restricted beams. The means for providing the PMI feedback to the network entity will include antennas and front end units that will carry out the functions of transmitting RF signals in a wireless communication environment. Claims 30 and 31 recite the components of the apparatus at the network entity. The means recited are means for transmitting specified data content and means for receiving specified data content. These means are shown in figure 4. The means will include antennas and front end units that will carry out the functions of transmitting and receiving RF signals in a wireless 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 7, 9-13, 16, 17, 21, 23-25 and 28-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muruganathan et al (US 2019/0068256).
Regarding claim 1, Muruganathan discloses a method for wireless communications by a user equipment (UE) (Figure 12 and paragraph 0106: Figure 12 illustrates a method performed in a wireless device 90.), comprising: 
receiving, from a network entity, codebook subset restriction (CSR) information (Figure 12: step 1210: Receive, from radio network node, bitmap indicating subset of precoding matrix codewords that should not be reported.); 
(Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); 
determining precoding matrix indicator (PMI) feedback for the antenna panels subject to restricted beam set (Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.); and 
providing the PMI feedback to the network entity (Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 2, Muruganathan discloses wherein the CSR information comprises a bitmap, wherein each bit of the bitmap indicates whether the PMI for any of the panels should not include a corresponding restricted beam panels (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords.).  
(Figure 12 and paragraph 0106: Figure 12 illustrates a method performed in a wireless device 90.), comprising:  WO 2019/047965PCT/CN2018/104994 33 
receiving, from a network entity, codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using (Figure 12: step 1210: Receive, from radio network node, bitmap indicating subset of precoding matrix codewords that should not be reported.) when reporting a precoding matrix indicator (PMI) for a rank greater than two and at least a threshold number of antenna ports (Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); 
determining PMI feedback subject to the subject to the restriction indicated by the CSR information (Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.); and 
providing the PMI feedback to the network entity (Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 9, Muruganathan discloses wherein the CSR information comprises: a bit-map, wherein each bit of the bit-map indicates whether a (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords.).  
Regarding claim 10, Muruganathan discloses wherein each beam corresponds to an oversampled multi- dimensional discrete Fourier transform (DFT) beam (Paragraph 0025-0026: a common approach when designing precoder codebooks…column vectors are constructed using O times oversampled DFT vectors of length.).  
Regarding claim 11, Muruganathan discloses wherein: the CSR information is for beam restriction for at least one of, a rank of two or less, or a rank greater than two and less than the threshold number of antenna ports (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraphs 0043-0046 disclose the Rank-2 Class A codebook. Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); and the UE is configured to determine which beams or phases the UE is restricted from using based on a first set of indices of beams indicated as restricted via the CSR information (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 12, Muruganathan discloses wherein the UE is configured to determine which beams or phases the UE is restricted from using based on a mapping of the first set of indices to a second set of indices of beams (Paragraph 0128: in an alternative approach, the index of a bit in the bitmap varies most slowly with the first dimension beam index and is so labelled a first-dimension-first mapping as shown in figure 8. Additional mapping of the bits is also described in paragraphs 0101-0104, 0116, 0124 and 0127).  
Regarding claim 13, Muruganathan discloses wherein the UE is configured to determine which beams or phases the UE is restricted from using based on the first set of indices and a lookup table (Tables 2 and 4 shows the configuration and the sets of indicies.).  
Regarding claim 16, Muruganathan discloses a method for wireless communications by a network entity (Figure 11 and paragraph 0105: Figure 11 illustrates a method performed in a radio network node 80.), comprising: 
transmitting, to a user equipment (UE), codebook subset restriction (CSR) information indicating a restricted beam set for a plurality of antenna panels (Figure 11: step 1120: transmit bitmap to wireless device. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); and 
receiving, from the UE, precoding matrix indicator (PMI) feedback for the antenna panels subject to restricted beam set (Figure 11: step 1130: receive CSI feedback reporting a precoding matrix not in identified subset. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 17, Muruganathan discloses wherein the CSR information comprises a bitmap, wherein each bit of the bitmap indicates whether the PMI for any of the panels should not include a corresponding restricted beam (Figure 11: step 1120: transmit bitmap to wireless device. The bitmap identifying the subset of precoding matrix that should not be reported by the wireless device in CSI feedback, each bit in the bitmap corresponding to a two-dimensional beam.).  
Regarding claim 21, Muruganathan discloses a method for wireless communications by a network entity (Figure 11 and paragraph 0105: Figure 11 illustrates a method performed in a radio network node 80.), comprising: 
transmitting, to a user equipment (UE), codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using when reporting a precoding matrix indicator (PMI) (Figure 11: step 1120: transmit bitmap to wireless device. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.) for a rank greater than two and at least a threshold number of antenna ports (Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); and  WO 2019/047965PCT/CN2018/104994 35 
receiving, from the UE, PMI feedback subject to the subject to the restriction indicated by the CSR information (Figure 11: step 1130: receive CSI feedback reporting a precoding matrix not in identified subset. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 23, Muruganathan discloses wherein the CSR information comprises: a bit-map, wherein each bit of the bit-map indicates whether a corresponding beam is restricted from occurring in the PMI feedback (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords.).   
Regarding claim 24, Muruganathan discloses wherein each beam corresponds to an oversampled multi- dimensional discrete Fourier transform (DFT) beam (Paragraph 0025-0026: a common approach when designing precoder codebooks…column vectors are constructed using O times oversampled DFT vectors of length.).  
Regarding claim 25, Muruganathan discloses wherein: the CSR information is for beam restriction for at least one of, a rank of two or less, or a rank greater than two and less than the threshold number of antenna ports (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraphs 0043-0046 disclose the Rank-2 Class A codebook. Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); and the UE is configured to determine which beams or phases the UE is restricted from using based on a first set of indices of beams (Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 28, Muruganathan discloses an apparatus for wireless communications by a user equipment (UE), comprising: 
means for receiving, from a network entity, codebook subset restriction (CSR) information (Figure 6: means 90. Figure 12: step 1210: Receive, from radio network node, bitmap indicating subset of precoding matrix codewords that should not be reported.); 
means for determining, based on the CSR information, a restricted beam set for a plurality of antenna panels (Figure 6: means 90. Figure 12: step 1220: using the bitmap to identify the subset of forbidden precoding matrix codewords. Step: 1230: selecting precoding matrix codeword other than forbidden precoding matrix codewords. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.);  WO 2019/047965PCT/CN2018/104994 36 
means for determining precoding matrix indicator (PMI) feedback for the antenna panels subject to restricted beam set (Figure 6: means 90. Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator precoder matrix indicator (PMI) and one or two channel quality indicators.); and 
means for providing the PMI feedback to the network entity (Figure 6: means 90. Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 29, Muruganathan discloses an apparatus for wireless communications by a user equipment (UE), comprising: 
means for receiving, from a network entity, codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using when reporting a precoding matrix indicator (PI) for a rank greater than two and at least a threshold number of antenna ports (Figure 6: means 90. Figure 12: step 1210: Receive, from radio network node, bitmap indicating subset of precoding matrix codewords that should not be reported. Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); 
means for determining PMI feedback subject to the subject to the restriction indicated by the CSR information (Figure 6: means 90. Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.); and 
(Figure 6: means 90. Figure 12: step 1240: transmit CSI Feedback reporting the selected precoding matrix codeword. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 30, Muruganathan discloses an apparatus for wireless communications by a network entity, comprising: 
means for transmitting, to a user equipment (UE), codebook subset restriction (CSR) information indicating a restricted beam set for a plurality of antenna panels (Figure 6: means 80 and Figure 11: step 1130: receive CSI feedback reporting a precoding matrix not in identified subset. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.); and 
means for receiving, from the UE, precoding matrix indicator (PMI) feedback for the antenna panels subject to restricted beam set (Figure 6: means 80. Figure 11: step 1130: receive CSI feedback reporting a precoding matrix not in identified subset. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).  
Regarding claim 31, Muruganathan discloses an apparatus for wireless communications by a network entity, comprising: 
means for transmitting, to a user equipment (UE), codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using (Figure 6: means 80. Figure 11: step 1120: transmit bitmap to wireless device. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas. Paragraphs 0047-0068 disclose the Ranks 3-8 Class A codebooks. Paragraph 0011: the performance is improved if both the transmitter and receiver are equipped with multiple antennas.); and 
means for receiving, from the UE, PMI feedback subject to the subject to the restriction indicated by the CSR information (Figure 6: means 80. Figure 11: step 1130: receive CSI feedback reporting a precoding matrix not in identified subset. Paragraph 0021: In LTE, CSI feedback is given in terms of transmission rank indicator, precoder matrix indicator (PMI) and one or two channel quality indicators.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

4.	Claims 3-6, 14, 15, 18-20, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al (US 2019/0068256) in view of Rahman et al (US 2016/0323022).
	Regarding claims 3 and 18, Muruganathan discloses the method stated above. Muruganathan does not disclose wherein the CSR information further comprises, at least one multi- bit restricted interpanel cophase value that indicates whether the PMI for one or more of the panels should not include a corresponding restricted beam or the restricted interpanel cophase.  
	Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the indices with the subset restriction depends on the beam grouping scheme and fir the beam grouping scheme, the bits for reporting the beam combinations and the co-phase are as described. These bits will correspond to the selected beam grouping and co-phase and therefore, restrict the non-selected beam groupings and co-phase. It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the use of the selected co-phase for determining the 
Regarding claims 4 and 19, Muruganathan discloses the method stated above. Muruganathan does not disclose wherein a multi-bit restricted interpanel cophase value is provided for each panel.  
	Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the indices with the subset restriction depends on the beam grouping scheme and fir the beam grouping scheme, the bits for reporting the beam combinations and the co-phase are as described. These bits will correspond to the selected beam grouping and co-phase and therefore, restrict the non-selected beam groupings and co-phase. It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the use of the selected co-phase for determining the bitmap for codebook subset restriction as taught by Rahman into the CSR used in the system of Muruganathan. This additional element in the determination of the CSR will increase the quality of the communication since a more accurate bitmap can be created and the proper codebooks can be selected.
(Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the indices with the subset restriction depends on the beam grouping scheme and fir the beam grouping scheme, the bits for reporting the beam combinations and the co-phase are as described. These bits will correspond to the selected beam grouping and co-phase and therefore, restrict the non-selected beam groupings and co-phase.).  
Regarding claims 6 and 20, Muruganathan discloses the method stated above. Muruganathan does not disclose wherein the interpanel cophase value is provided via: a bitmap for each restricted beam; or an indexed manner that indicates cophase combination to be restricted.  
	Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the 
Regarding claims 14 and 26, Muruganathan discloses the method stated above. Muruganathan does not disclose wherein the CSR information comprises a bitmap indicating which phases the UE is restricted from using.  
Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the indices with the subset restriction depends on the beam grouping scheme and fir the beam grouping scheme, the bits for reporting the beam combinations and the co-phase are as described. These bits will correspond to the selected beam grouping and co-phase and therefore, restrict the non-selected beam groupings and co-phase. It would 
Regarding claims 15 and 27, Muruganathan discloses the method stated above. Muruganathan does not disclose wherein the bitmap indicates which phases for all beams are restricted, regardless of which beams are restricted.  
Rahman discloses a codebook design and structure method in a communication system comprising a base station and user equipment as stated in the abstract. Paragraph 0330 discloses the number of beams in the first dimension, the number of beams in a second dimension and the co-phase are used for determining a bitmap for codebook subset restriction. UE is able to select the PMI for reporting. Multiple other recitations of the use of the co-phase is discussed. Paragraph 0477 discloses the indices with the subset restriction depends on the beam grouping scheme and fir the beam grouping scheme, the bits for reporting the beam combinations and the co-phase are as described. These bits will correspond to the selected beam grouping and co-phase and therefore, restrict the non-selected beam groupings and co-phase. Rahman does not disclose the use of the same cophase with different beam groupings. It would have been obvious for one of ordinary skill in the art before the effective filing date of claimed invention to incorporate the use of the selected co-phase for determining the bitmap for codebook subset restriction as taught by Rahman into the CSR used in the .

5.	Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al (US 2019/0068256) in view of Rahman et al (US 2016/0323022).
	Regarding claims 8 and 22, Muruganathan discloses a method as stated above. Muruganathan discloses, in paragraph 0011, the performance is improved if both the transmitter and receiver are equipped with multiple antennas. Muruganathan does not disclose wherein the threshold number of antenna ports is greater than or equal to 16.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to use many of the multiple antennas to improve the performance as stated in Muruganathan. The number of the antennas to be used is a design choice that will weigh the improved performance versus the cost of the additional hardware. When performance is most important, many antennas will be utilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/10/2021